Exhibit 10.1

 
TRUE DRINKS HOLDINGS, INC.


SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November __,
2015, is made by and among True Drinks Holdings, Inc., a corporation organized
under the laws of the State of Nevada (the “Company”) and each of the purchasers
(individually, a “Purchaser” and collectively the “Purchasers”) set forth in the
execution pages hereof (each, an “Execution Page” and collectively the
“Execution Pages”).


RECITALS


WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);
 
WHEREAS, upon satisfaction of certain conditions, the Purchasers, severally and
not jointly, desire to purchase, and the Company desires to issue and sell to
the Purchasers, upon the terms and subject to the conditions set forth in this
Agreement and in multiple tranches as set forth in Section 1(b) below, an
aggregate of Thirty Thousand (30,000) shares of the Company’s Series C
Convertible Preferred Stock, par value $0.001 per share (the “Preferred Stock”)
for $100.00 per share, which Preferred Stock has the rights, preferences and
privileges set forth in the Company’s Second Amended and Restated Certificate of
Designation, Preferences, Rights and Limitations of Series C Convertible
Preferred Stock, first filed with the Secretary of State of the State of  Nevada
on August 12, 2015, and amended on November __, 2015 (the “Certificate of
Designation”), a copy of which is attached hereto as Exhibit A;
 
WHEREAS, in connection with the purchase of Preferred Stock by the Purchasers on
each Investment Date, as such term is defined in Section 1(b) below, each
Purchaser shall receive a five-year warrant, in the form attached hereto as
Exhibit B (the “Warrant(s)”), to acquire that number of shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), at a price of $0.15
per share (the “Exercise Price”), equal to 35% of the Conversion Shares, as such
term is defined below, issuable upon conversion of the Preferred Stock purchased
by such Purchaser on any particular Investment Date;


WHEREAS, concurrently with the offering of Preferred Stock and Warrants pursuant
to this Agreement, the Company desires to permit holders (the “Holders”) of
certain senior subordinated secured promissory notes in the aggregate principal
amount of $500,000 (the “Notes”) to exchange all remaining principal and accrued
interest due thereunder into shares of Preferred Stock, up to a maximum of 5,000
shares of Preferred Stock, in the aggregate (the “Note Exchange”), pursuant to
the terms and conditions of a Note Exchange Agreement in substantially the form
attached hereto as Exhibit C (the “Exchange Agreement”);

 
-1-

--------------------------------------------------------------------------------

 
 
WHEREAS, the shares of Common Stock issuable upon conversion of the Preferred
Stock are referred to herein as the “Conversion Shares” and the shares of Common
Stock issuable upon exercise of the Warrants are referred to herein as the
“Warrant Shares.”  The Preferred Stock, the Warrants, the Conversion Shares and
the Warrant Shares are collectively referred to herein as the “Securities” and
each of them may individually be referred to herein as a “Security”; and


WHEREAS, in connection with the execution of this Agreement, the parties hereto
will execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit D (the “Registration Rights Agreement”), pursuant to which the
Company has agreed to provide certain registration rights under the Securities
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws.  This Agreement, the Warrant and the Registration Rights
Agreement are collectively referred to herein as the “Transaction Documents.”


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:


1.           INVESTMENTS.
 
(a)           Purchase Price.  Subject to the terms and conditions hereof, at
each Investment Date (as defined below), the Company shall issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, shall purchase
from the Company, that number of shares of Preferred Stock set forth opposite
the applicable Investment Date on such Purchaser’s Execution Page, for a
purchase price (as to each Purchaser, the “Purchase Price”) equal to $100.00 per
share of Preferred Stock.
 
(b)           Amounts; Timing of Funding. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, each Purchaser,
severally and not jointly, agrees to purchase, no later than the following
dates, the Securities issuable upon receipt of the aggregate Purchase Price set
forth opposite each date (each date, an “Investment Date”) on such Purchaser’s
Execution Page:
 
Investment Date
Amount of Purchase
No. of Shares
On or before November 25, 2015 (the “Initial Investment Date”)
$1,000,000.00
10,000
On or before December 18, 2015 (the “Second Investment Date”)
$1,000,000.00
10,000
On or before January 18, 2016 (the “Final Investment Date”)
$1,000,000.00
10,000


 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Agreement to the contrary, each
Purchaser’s investment at the Final Investment Date shall only be consummated
if, and such investment is expressly conditioned upon, the election of the
Purchasers holding a majority of the Preferred Stock issued at the Initial
Investment Date and the Second Investment Date (the “Required Purchasers”) to
effect the investment at the Final Investment Date by delivering to the Company
written notice (the “Final Investment Election Notice”) of the election to
consummate the investment at the Final Investment Date.  Within two (2) business
days following delivery (in accordance with Section 8(f) below) by the Required
Purchasers of the Final Investment Election Notice to the Company, the Company
shall deliver (in accordance with Section 8(f) below) written notice (the “Final
Investment Participation Notice”) to each of the Purchasers stating (x) that the
Required Purchasers have delivered the Final Investment Election Notice, and (y)
the Final Investment Date, which date shall be no less than five (5) business
days after delivery (in accordance with Section 8(f) below) of the Final
Investment Participation Notice but in no event later than January 18, 2016.


(c)           Method of Funding. Upon satisfaction of the conditions precedent
set forth in Sections 6 and 7 below, each Purchaser shall fund the Purchase
Price for the shares of Preferred Stock and Warrants to be issued and sold to
such Purchaser on such Investment Date on or before the applicable Investment
Date by wire transfer of immediately available funds to the Company using the
wire instructions attached hereto as Exhibit E.
 
(d)           Delivery of Securities. Upon satisfaction of the conditions set
forth in Section 6 below, the Company shall deliver to each Purchaser the shares
of Preferred Stock and Warrants purchased on the applicable Investment Date.
 
2.           PURCHASERS’ REPRESENTATIONS AND WARRANTIES.
 
Each Purchaser, severally, but not jointly, represents and warrants to the
Company as follows:


(a)           Purchase for Own Account, Etc.  Such Purchaser is purchasing the
Securities for such Purchaser’s own account for investment purposes only and not
with a view towards the public sale or distribution thereof, except pursuant to
sales that are exempt from the registration requirements of the Securities Act
and/or sales registered under the Securities Act.  Such Purchaser has
substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company, and is capable
of evaluating the merits and risks of its investment in the Company. Such
Purchaser understands that it must bear the economic risk of this investment
indefinitely, unless the Securities are registered pursuant to the Securities
Act and any applicable state securities or blue sky laws or an exemption from
such registration is available, and that the Company has no present intention of
registering the resale of any such Securities other than as contemplated by the
Registration Rights Agreement.  Notwithstanding anything in this Section 2(a) to
the contrary, by making the representations herein, such Purchaser does not
agree to hold the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption from the registration
requirements under the Securities Act.

 
 
-3-

--------------------------------------------------------------------------------

 


(b)           Accredited Investor Status.  Such Purchaser is an “Accredited
Investor”, as that term is defined in Rule 501(a) of Regulation D.
 
(c)           No Disqualification Events. Such Purchaser is not subject to any
of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii)
under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3).
 
(d)           Reliance on Exemptions.  Such Purchaser understands that the
Securities are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws, and that the Company is relying upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.
 
(e)           Information.  All materials relating to the business, finances and
operations of the Company (including the Company’s most recent Annual Report on
Form 10-K and most recent Quarterly Report on Form 10-Q) and materials relating
to the offer and sale of the Securities which have been specifically requested
by such Purchaser or its counsel have been made available to such Purchaser and
its counsel, if any.  Neither such inquiries nor any other investigation
conducted by such Purchaser or its counsel or any of such Purchaser’s
representatives shall modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 3 below.  Such
Purchaser understands that its investment in the Securities involves a high
degree of risk, including the risk of loss of its entire investment in the
Securities.
 
(f)           Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
(g)           Transfer or Resale.  Such Purchaser understands that (i) except as
provided in the Registration Rights Agreement, the sale or resale of the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and the Securities may not be transferred unless
(A) the transfer is made pursuant to and as set forth in an effective
registration statement under the Securities Act covering the Securities; or (B)
such Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144 promulgated
under the Securities Act (including any successor rule, “Rule 144”); or (D) sold
or transferred to an affiliate of such Purchaser that agrees to sell or
otherwise transfer the Securities only in accordance with the provisions of this
Section 2(g) and that is an Accredited Investor; and (ii) neither the Company
nor any other person is under any obligation to register such Securities under
the Securities Act or any state securities laws (other than pursuant to the
terms of the Registration Rights Agreement).  Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with applicable laws, rules and
regulations.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(h)           Legends.  Such Purchaser understands that the Preferred Stock and
Warrant and, until such time as the Conversion Shares and Warrant Shares have
been registered under the Securities Act (including registration pursuant to
Rule 416 thereunder) as contemplated by the Registration Rights Agreement or
otherwise may be sold by such Purchaser under Rule 144, the certificates for the
Conversion Shares and Warrant Shares may bear a restrictive legend in
substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION.  THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.


The Company shall, within five business days after any registration statement
covering the Securities (including, without limitation, the Registration
Statement contemplated by the Registration Rights Agreement) is declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time such registration statement is effective, the transfer agent
shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in such
registration statement.  Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be sold under Rule 144.  In the event the above legend is removed
from any Security and thereafter the effectiveness of a registration statement
covering such Security is suspended or the Company determines that a supplement
or amendment thereto is required by applicable securities laws, then, upon
reasonable advance written notice to such Purchaser, the Company may require
that the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend.  Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.

 
 
-5-

--------------------------------------------------------------------------------

 
 
(i)           Authorization; Enforcement.  The Transaction Documents have been
duly and validly authorized, executed and delivered on behalf of such Purchaser
and are valid and binding agreements of such Purchaser enforceable against such
Purchaser in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(j)           Residency.  Such Purchaser is a resident of the jurisdiction set
forth under such Purchaser’s name on the Execution Page hereto executed by such
Purchaser.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth on a Disclosure Schedule, executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”), the Company represents
and warrants to each Purchaser as follows:


(a)           Organization and Qualification; Subsidiaries.  The Company and
each of its subsidiaries (collectively, the “Subsidiaries”) is a corporation
duly organized and existing in good standing under the laws of the jurisdiction
in which it is incorporated or organized, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted.  The
Company and each of its Subsidiaries is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted by it makes such qualification necessary and where the
failure so to qualify would have, or would reasonably be expected to result in,
a Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the Securities, (ii) the
ability of the Company to perform its obligations under this Agreement or the
other Transaction Documents or (iii) the business, operations, properties,
prospects, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.  Other than the Subsidiaries set forth on the
Disclosure Schedule, the Company has no subsidiaries.
 
(b)           Authorization; Enforcement.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents, to issue and sell the
Preferred Stock and Warrants in accordance with the terms hereof, to issue the
Conversion Shares upon conversion of the Preferred Stock in accordance with the
terms thereof and to issue the Warrant Shares upon exercise of the Warrants in
accordance with the terms thereof; (ii) the execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Stock and
Warrants, and the issuance and reservation for issuance of the Conversion Shares
and Warrant Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or any committee of the Board of Directors is required, and (iii)
this Agreement constitutes, and, upon execution and delivery by the Company of
the other Transaction Documents, such Transaction Documents will constitute,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. Neither
the execution, delivery or performance by the Company of its obligations under
this Agreement or the other Transaction Documents, nor the consummation by it of
the transactions contemplated hereby or thereby (including, without limitation,
the issuance of the Preferred Stock and Warrants, or the issuance or reservation
for issuance of the Conversion Shares or Warrant Shares) requires any consent or
authorization of the Company’s stockholders.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c)           Capitalization.  The capitalization of the Company as of the date
hereof, including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Stock and the
Warrants) exercisable or exchangeable for, or convertible into, any shares of
capital stock and the number of shares reserved for issuance upon conversion of
the Preferred Stock and exercise of the Warrants is set forth in Section 3(c) of
the Disclosure Schedule.  All of such outstanding shares of capital stock have
been, or upon issuance in accordance with the terms of any such exercisable,
exchangeable or convertible securities will be, validly issued, fully paid and
non-assessable.  No shares of capital stock of the Company (including the
Conversion Shares and the Warrant Shares) are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances.  Except for the Securities and as set forth in Section 3(c) of the
Disclosure Schedule, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of its Subsidiaries, nor are any such issuances or arrangements
contemplated, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the Securities Act (except the Registration Rights
Agreement); (iii) there are no outstanding securities or instruments of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem any security of the Company; and (iv) the Company
does not have any shareholder rights plan, “poison pill” or other anti-takeover
plans or similar arrangements.  Section 3(c) of the Disclosure Schedule sets
forth all of the securities or instruments issued by the Company or any of its
Subsidiaries that contain anti-dilution or similar provisions that will be
triggered by, and all of the resulting adjustments that will be made to such
securities and instruments as a result of, the issuance of the Securities in
accordance with the terms of this Agreement, the Preferred Stock or the
Warrants.  The Company has no knowledge of any voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among any of the security holders of the Company relating to the
securities of the Company held by them.  The Company can furnish, upon request,
true and correct copies of the Company’s Articles of Incorporation as in effect
on the date hereof (“Articles of Incorporation”), the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”), and all other instruments and
agreements governing securities convertible into or exercisable or exchangeable
for capital stock of the Company.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or any such Subsidiary.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities.  The Preferred Stock and Warrants are duly
authorized and, upon issuance in accordance with the terms of this Agreement,
(i) will be validly issued and free from all taxes, liens, claims and
encumbrances (other than restrictions on transfer contained in this Agreement or
the Certificate of Designation or Warrants), (ii) will not be subject to
preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person and (iii) will not impose
personal liability on the holder thereof.  The Conversion Shares and Warrant
Shares are duly authorized and reserved for issuance, and, upon conversion of
the Preferred Stock and exercise of the Warrants in accordance with the terms
thereof, (x) will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances (other than restrictions on
transfer contained in this Agreement), (y) will not be subject to preemptive
rights, rights of first refusal or other similar rights of stockholders of the
Company or any other person and (z) will not impose personal liability upon the
holder thereof.  Except for the filing of any notice prior or subsequent to the
Investment Date that may be required under applicable state and/or federal
securities laws (or comparable laws of any other jurisdiction), no
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares and
Warrants, or for the performance by the Company of its obligations under this
Agreement.  No “bad actor” Disqualifying Event is applicable to the Company or,
to the Company’s knowledge, any Person listed in the first paragraph of Rule
506(d)(1), except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv)
or (d)(3), is applicable.
 
(e)           No Conflicts.  Except as set forth in Section 3(e) of the
Disclosure Schedule, the execution, delivery and performance of this Agreement
and the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Preferred Stock and Warrants, and the issuance
and reservation for issuance of the Conversion Shares and Warrant Shares) will
not (i) result in a violation of the Articles of Incorporation or Bylaws, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, (iii) result in a violation of any law, rule, regulation, order, judgment
or decree (including United States federal and state securities laws, rules and
regulations and rules and regulations of any self-regulatory organizations to
which either the Company or its securities are subject) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, or (iv) result in the
imposition of a mortgage, pledge, security interest, encumbrance, charge or
other lien on any asset of the Company or any Subsidiary (except, with respect
to clauses (ii) and (iii), for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not,
individually or in the aggregate, have a Material Adverse Effect).
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(f)           Compliance.  Neither the Company nor any of its Subsidiaries is in
violation of its Articles of Incorporation, Bylaws or other organizational
documents, and neither the Company nor any of its Subsidiaries is in default
(and no event has occurred that with notice or lapse of time or both would put
the Company or any of its Subsidiaries in default) under, nor has there occurred
any event giving others (with notice or lapse of time or both) any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party.  The businesses of the Company and its Subsidiaries are not being
conducted, and shall not be conducted so long as the Purchaser (or any of its
respective affiliates) own any of the Securities, in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations the sanctions for which either singly or in the aggregate have not
had and would not have a Material Adverse Effect.  Neither the Company, nor any
of its Subsidiaries, nor any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity, made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, provincial or foreign regulatory authorities that are material to the
conduct to its business, and neither the Company nor any of its Subsidiaries has
received any notice of proceeding relating to the revocation or modification of
any such certificate, authorization or permit.  The Company has complied in all
material respects with and is not in default or violation in any material
respect of, and is not, to the Company’s knowledge, under investigation with
respect to or has not been, to the knowledge of the Company, threatened to be
charged with or given notice of any violation of, any applicable federal, state,
local or foreign law, statute, ordinance, license, rule, regulation, policy or
guideline, order, demand, writ, injunction, decree or judgment of any federal,
state, local or foreign governmental or regulatory authority.  Except for
statutory or regulatory restrictions of general application, no federal, state,
local or foreign governmental or regulatory authority has placed any material
restriction on the business or properties of the Company.
 
 
 
-9-

--------------------------------------------------------------------------------

 


(g)           SEC Documents, Financial Statements. The Company has timely filed
(within applicable extension periods) all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings made prior
to the date hereof).  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto.  Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except as may be otherwise indicated in such financial statements or
the notes thereto or, in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to immaterial year-end
audit adjustments).  Except as set forth in the financial statements of the
Company included in the Select SEC Documents (as defined below), the Company has
no liabilities, contingent or otherwise, other than (i) liabilities incurred in
the ordinary course of business subsequent to the date of such financial
statements and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under GAAP to be reflected in such
financial statements, which liabilities and obligations referred to in clauses
(i) and (ii), individually or in the aggregate, are not material to the
financial condition or operating results of the Company.  For purposes of this
Agreement, “Select SEC Documents” means the Company’s (A) Annual Report on Form
10-K for the fiscal year ended December 31, 2014, (B) Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2015, (C) Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2015, (D) Quarterly Report on Form
10-Q for the fiscal quarter ended September 30, 2015, and (E) all Current
Reports on Form 8-K filed since November 13, 2015.
 

 
 
-10-

--------------------------------------------------------------------------------

 


(h)           Absence of Certain Changes.  Since November 13, 2015, (i) there
has not been any change in the capital stock (other than pursuant to the
Company’s stock plans pursuant to the Company’s Approved Share Plan (as defined
below), pursuant to the conversion or exercise of outstanding securities that
are convertible into or exercisable for Common Stock, or pursuant to publicly
disclosed equity or debt financings) or long-term debt of the company, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock; (ii) the Company has not
entered into any transaction or agreement that is material to the Company taken
as a whole or incurred any liability or obligation, direct or contingent, that
is material to the Company and, except as contemplated by this Agreement, has
not made any material change or amendment to a material contract or arrangement
by which the Company or any of its assets or properties is bound or subject;
(iii) the Company has not sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority; and
(iv) there has been no material adverse change and no material adverse
development in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole.  The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any bankruptcy or receivership
law, nor does the Company or any of its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company or any of its Subsidiaries.
 
(i)           Transactions With Affiliates.  None of the officers, directors, or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services solely in their capacity as officers, directors or employees),
including, without limitation, any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or any corporation, partnership, trust or
other entity in which any such officer, director, or employee has an ownership
interest of five percent or more or is an officer, director, trustee or partner.
 
(j)           Absence of Litigation.  Except as disclosed in the Select SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body (including, without limitation, the SEC) pending or affecting the
Company, any of its subsidiaries, or any of their respective directors or
officers in their capacities as such.  To the knowledge of the Company or any of
its Subsidiaries, there are no actions, suits, proceedings, inquiries or
investigations before or by any court, public board, government agency,
self-regulatory organization or body (including, without limitation, the SEC)
threatened against the Company, any of its Subsidiaries, or any of their
respective directors or officers in their capacities as such, which, if
determined adversely, could, either individually or in the aggregate, have a
Material Adverse Effect.  There are no facts which, if known by a potential
claimant or governmental authority, could give rise to a claim or proceeding
which, if asserted or conducted with results unfavorable to the Company or any
of its Subsidiaries, could reasonably be expected to have a Material Adverse
Effect.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
(k)           Intellectual Property.  Each of the Company and its Subsidiaries
owns or is duly licensed (and, in such event, has the unfettered right to grant
sublicenses) to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intellectual Property”) used in or
necessary for the conduct of its business as now being conducted and as
presently contemplated to be conducted in the future (collectively, the “Company
Intellectual Property”).  Section 3(k) of the Disclosure Schedule sets forth a
list of all material Company Intellectual Property owned and/or used by the
Company in its business.  Except as set forth on the Disclosure Schedule, there
are no rights of third parties to any of the Company Intellectual Property
except through licensing agreements.  Except as set forth on the Disclosure
Schedule, there are no outstanding options, licenses or agreements of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
Intellectual Property of any other person or entity (collectively, the “Third
Party License Agreements”) other than such licenses or agreements arising from
the purchase of generally available products, as to which the aggregate
consideration paid by or due from the Company does not exceed $25,000 in value,
or “off the shelf” products.  All of the Third Party License Agreements are
valid, binding and in full force and effect in all material respects and to the
Company’s knowledge enforceable by the Company in accordance with their
respective terms in all material respects, subject to general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.  The Company is not in breach of any such
Third Party License Agreements, other than such breaches as would not result,
individually or in the aggregate, in a Material Adverse Effect.  To the
Company’s knowledge, no other party to any of the Third Party License Agreements
is in default thereunder, other than such defaults as would not result,
individually or in the aggregate, in a Material Adverse Effect.  Neither the
Company nor any Subsidiary of the Company infringes or is in conflict with any
right of any other person with respect to any third party Intellectual
Property.  Neither the Company nor any of its Subsidiaries has received written
notice of any pending conflict with or infringement upon any third party
Intellectual Property.  There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
ownership of or licensing rights in or to any Company Intellectual
Property.  Neither the Company nor any of its Subsidiaries has entered into any
consent agreement, indemnification agreement, forbearance to sue or settlement
agreement with respect to the validity of the Company’s or its Subsidiaries’
ownership of or right to use its Company Intellectual Property and there is no
reasonable basis for any such claim to be successful.  The Company Intellectual
Property are valid and enforceable and no registration relating thereto has
lapsed, expired or been abandoned or canceled or is the subject of cancellation
or other adversarial proceedings, and all applications therefor are pending and
in good standing.  The Company has taken all reasonable steps required to
perfect its ownership of and interest in its Company Intellectual Property and
has taken reasonable security measures to protect the secrecy, confidentiality
and value of all of its Company Intellectual Property.  The Company and its
Subsidiaries have complied, in all material respects, with their respective
contractual obligations relating to the protection of the Company Intellectual
Property used pursuant to licenses.  No person is infringing on or violating the
Company Intellectual Property owned or used by the Company or its Subsidiaries.
 
 
 
-12-

--------------------------------------------------------------------------------

 


(l)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and merchantable title to all
personal property owned by them that is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries.  Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.
 
(m)           Tax Status. Except as set forth on the Disclosure Schedule, the
Company and each of its Subsidiaries has made or filed all foreign, U.S.
federal, state, provincial and local income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.  The Company has not executed a waiver with respect to any
statute of limitations relating to the assessment or collection of any foreign,
federal, state, provincial or local tax. None of the Company’s tax returns is
presently being audited by any taxing authority.
 
(n)           Key Employees.  Each of the Company’s directors and officers and
any Key Employee (as defined below) is currently serving the Company in the
capacity disclosed in the Select SEC Documents.  No Key Employee is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each Key Employee does not subject the
Company or any of its Subsidiaries to any material liability with respect to any
of the foregoing matters.  No Key Employee has, to the knowledge of the Company
and its Subsidiaries, any intention to terminate or limit his employment with,
or services to, the Company or any of its Subsidiaries, nor is any such Key
Employee subject to any constraints which would cause such employee to be unable
to devote his full time and attention to such employment or services.  For
purposes of this Agreement, “Key Employee” means the persons listed in Section
3(n) of the Disclosure Schedule and any individual who assumes or performs any
of the duties of a Key Employee.
 
 
 
-13-

--------------------------------------------------------------------------------

 


(o)           Employee Relations.  (i) No application or petition for
certification of a collective bargaining agent is pending and none of the
employees of Company or any of its Subsidiaries are or have been represented by
any union or other bargaining representative and no union has attempted to
organize any group of the Company's employees, and no group of the Company's
employees has sought to organize themselves into a union or similar organization
for the purpose of collective bargaining. The Company and its Subsidiaries
believe that their relations with their employees are good; (ii) no executive
officer (as defined in Rule 501(f) of the Securities Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer’s employment with the Company; and (iii) the Company and its
Subsidiaries are in compliance with all federal, state and local laws and
regulations and, to the Company’s knowledge, all foreign laws and regulations,
in each case respecting employment and employment practices, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, result in a
Material Adverse Effect.
 
(p)           Insurance.  The Company and each of its Subsidiaries has in force
fire, casualty, product liability and other insurance policies, with extended
coverage, sufficient in amount to allow it to replace any of its material
properties or assets which might be damaged or destroyed or sufficient to cover
liabilities to which the Company may reasonably become subject, and such types
and amounts of other insurance with respect to its business and properties, on
both a per occurrence and an aggregate basis, as are customarily carried by
persons engaged in the same or similar business as the Company.  No default or
event has occurred that could give rise to a default under any such policy.
 
(q)           Environmental Matters.  The Company is in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of Hazardous Substances and protection of
health and safety or the environment which are applicable to its
business.  There is no environmental litigation or other environmental
proceeding pending or threatened by any governmental regulatory authority or
others with respect to the current or any former business of the Company or any
of its Subsidiaries or any partnership or joint venture currently or at any time
affiliated with the Company or any of its Subsidiaries.  No state of facts
exists as to environmental matters or Hazardous Substances (as defined below)
that involves the reasonable likelihood of a material capital expenditure by the
Company or any of its Subsidiaries.  No Hazardous Substances have been treated,
stored or disposed of, or otherwise deposited, in or on the properties owned or
leased by the Company or any of its Subsidiaries or by any partnership or joint
venture currently or at any time affiliated with the Company or any of its
Subsidiaries in violation of any applicable environmental laws.  The
environmental compliance programs of the Company and each of its Subsidiaries
comply in all respects with all environmental laws, whether foreign, federal,
state, provincial or local, currently in effect.  For purposes of this
Agreement, “Hazardous Substances” means any substance, waste, contaminant,
pollutant or material that has been determined by any governmental authority to
be capable of posing a risk of injury to health, safety, property or the
environment.
 
 
 
-14-

--------------------------------------------------------------------------------

 


(r)           Listing.  The Company is not in violation of the listing
requirements of the OTCQB Marketplace (the “OTCQB”) on which it trades, does not
reasonably anticipate that the Common Stock will be delisted by the OTCQB for
the foreseeable future, and has not received any notice regarding the possible
delisting of the Common Stock from the OTCQB.
 
(s)           No General Solicitation.  Neither the Company nor any person
acting for the Company has conducted any “general solicitation” (as such term is
defined in Regulation D) with respect to any of the Securities being offered
hereby.
 
(t)           No Brokers.  The Company has taken no action that would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments by any Purchaser relating to this Agreement or the transactions
contemplated hereby.
 
(u)           Acknowledgment Regarding Securities.  The number of Conversion
Shares issuable upon conversion of the Preferred Stock and the number of Warrant
Shares issuable upon exercise of the Warrants may increase in certain
circumstances.  The Company’s directors and executive officers have studied and
fully understand the nature of the Securities being sold hereunder.  The Company
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Preferred Stock in accordance with the terms thereof and the Warrant Shares
upon the exercise of the Warrants in accordance with the terms thereof is
absolute and unconditional, regardless of the dilution that such issuance may
have on the ownership interests of other stockholders and the availability of
remedies provided for in this Agreement or the Warrants relating to a failure or
refusal to issue Conversion Shares or Warrant Shares.  Taking the foregoing into
account, the Company’s Board of Directors has determined in its good faith
business judgment that the issuance of the Preferred Stock and Warrants
hereunder and the consummation of the other transactions contemplated hereby are
in the best interests of the Company and its stockholders.
 
(v)           Internal Control over Financial Reporting.  The Company maintains
a system of internal control over financial reporting (as such term is defined
in Rule 13a-15(f) of the Exchange Act) that complies with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP.  The Company does not have any material weaknesses in its internal control
over financial reporting.  Since the date of the latest audited financial
statements included in the Select SEC Documents, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(w)           Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e) of
the Exchange Act) that comply with the requirements of the Exchange Act.  Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities.

 
 
-15-

--------------------------------------------------------------------------------

 


(x)           Sarbanes-Oxley Compliance.  The Company and the Company’s
directors and officers, in their capacities as such, are in compliance with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (“SOX”), including Section 402 related to
loans and Sections 302 and 906 related to certifications, and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, content, form or manner
of filing or submission of such certifications.  The Company has no reasonable
basis to believe that it will not continue to be in compliance with SOX as in
effect on each Investment Date (including, without limitation, the requirements
of Section 404 thereof).
 
(y)           Disclosure.  All information relating to or concerning the Company
and/or any of its Subsidiaries set forth in this Agreement or provided to the
Purchaser pursuant to Section 2(e) hereof or otherwise by the Company in
connection with the transactions contemplated hereby is true and correct in all
material respects and the Company has not omitted to state any material fact
necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities.
 
4.           COVENANTS.
 
(a)           Rights of First Offer.  As long as a Purchaser holds shares of
Preferred Stock, such Purchaser shall have a pro rata right, based on such
Purchaser’s percentage of Common Stock held (on a fully-diluted basis), to
participate in subsequent securities offerings undertaken by the Company;
provided, however, this Section 4(a) shall not apply to the issuance of any
Excluded Securities, as such term is defined in Section 4(b) below.
 
(b)           Additional Issuance of Securities.  The Company agrees that, for
the period commencing on the date hereof and ending on the earlier to occur of
(i) the date immediately following the first anniversary of the Initial
Investment Date (provided that such period shall be extended by the number of
days during such period and any extension thereof contemplated by this proviso
on which the Registration Statement is not effective or any prospectus contained
therein is not available for use); or (ii) the date that the arithmetic average
of the closing sale price of the Common Stock is at least $0.30 for ten (10)
consecutive trading days (the “Restricted Period”), neither the Company nor any
of its Subsidiaries shall directly or indirectly issue, offer, sell, grant any
option or right to purchase, or otherwise dispose of (or announce any issuance,
offer, sale, grant of any option or right to purchase or other disposition of)
any equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the Securities Act), any convertible securities, any debt, any
preferred stock or any purchase rights (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 4(c) shall not apply in respect of
the issuance of:
 
 
 
-16-

--------------------------------------------------------------------------------

 


(i)           shares of Common Stock or standard options to purchase Common
Stock to directors, officers, consultants or employees of the Company in their
capacity as such pursuant to an Approved Share Plan (as defined below);
 
(ii)           shares of Common Stock issued upon the conversion or exercise of,
or otherwise on account of, Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Share Plan that are
covered by clause (A) above) issued prior to the date hereof, provided that the
conversion, exercise or other method of issuance (as the case may be) of any
such Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities are (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) (nor is any provision of any such Convertible Securities)
amended or waived in any manner (whether by the Company or the holder thereof)
to increase, or which results in an increase in, the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) are otherwise
changed or waived (whether by the Company or the holder thereof) in any manner
that adversely affects any of the Purchasers;
 
(iii)           the Conversion Shares,
 
(iv)           the Warrants;
 
(v)           the Warrant Shares;
 
(vi)           up to 5,000 shares of Preferred Stock issuable pursuant to the
terms and conditions of the Exchange Agreement (each of the foregoing in clauses
(i) through (vi), collectively the “Excluded Securities”).
 
“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company, including the Purchaser Designee, if any,
prior to or subsequent to the date hereof pursuant to which shares of Common
Stock and standard options to purchase Common Stock may be issued to any
employee, officer, director or consultant for services provided to the Company
in their capacity as such.
 
“Convertible Securities” means any capital stock, convertible debenture or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.”
 
 
 
-17-

--------------------------------------------------------------------------------

 


(c)           Form D; Blue Sky Laws.  The Company shall timely file with the SEC
a Form D with respect to the Securities as required under Regulation D and
provide a copy thereof to each Purchaser promptly after such filing.  The
Company shall, on or before the Initial Investment Date, take such action as the
Company shall reasonably determine is necessary to qualify the Securities for
sale to each Purchaser pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States or obtain exemption
therefrom, and shall provide evidence of any such action so taken to each
Purchaser on or prior to each Investment Date. Within four business days after
the Initial Investment Date, the Company shall file a Form 8-K with the SEC
concerning this Agreement and the transactions contemplated hereby, which Form
8-K shall attach this Agreement and its Exhibits as exhibits to such Form 8-K,
and, within four business days after each subsequent Investment Date, the
Company shall file a Form 8-K with the SEC concerning the issuance of additional
Securities to each Purchaser on such dates (the “8-K Filings”).  From and after
the 8-K Filings, the Company hereby acknowledges that no Purchaser shall be in
possession of any material nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filings. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the 8-K Filings without the express written consent of such
Purchaser.
 
(d)           Reporting Status.  So long as any Purchaser (or any of its
affiliates) beneficially owns any of the Securities, the Company shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.  In addition, the Company
shall take all actions necessary to meet the “registrant eligibility”
requirements set forth in the general instructions to Form S-1 or any successor
form thereto, to continue to be eligible to register the resale of its Common
Stock on a registration statement on Form S-1 under the Securities Act.
 
(e)           Use of Proceeds.  The Company shall use the proceeds from the sale
and issuance of the Preferred Stock and Warrants for general corporate purposes
and working capital; provided that such proceeds shall not be used to (i) pay
dividends; (ii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities), except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition, (B)
certificates of deposit, notes, acceptances and repurchase agreements having a
maturity of not more than one year from the date of acquisition issued by a bank
organized in the United States, (C) the highest-rated commercial paper having a
maturity of not more than one year from the date of acquisition, and (D) “Money
Market” fund shares, or money market accounts fully insured by the Federal
Deposit Insurance Corporation and sponsored by banks and other financial
institutions, provided that the investments consist principally of the types of
investments described in clauses (A), (B), or (C) above; (iii) make any
repayment of principal or interest on the Company’s outstanding promissory
notes; or (iv) make any investment not directly related to the current business
of the Company.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
(f)           Listing.  The Company shall maintain, so long as any Purchaser (or
any of its affiliates) beneficially owns any Securities, the listing of all
Conversion Shares and Warrant Shares from time to time issuable upon conversion
of the Preferred Stock and exercise of the Warrants on each national securities
exchange, automated quotation system or electronic bulletin board on which
shares of Common Stock are currently listed.  The Company will use its best
efforts to continue the listing and trading of its Common Stock on the OTCQB or
the NASDAQ Capital Market (the “NASDAQ”) or the NYSE MKT Exchange (the “NYSE
MKT”) and will comply in all respects with the reporting, filing and other
obligations under the bylaws or rules of the Financial Industry Regulatory
Authority (“FINRA”), such exchanges, or such electronic system, as
applicable.  The Company shall promptly provide to each Purchaser copies of any
notices it receives regarding the continued eligibility of the Common Stock for
trading on the OTCQB or on any securities exchange or automated quotation system
on which securities of the same class or series issued by the Company are then
listed or quoted, if any.
 
(g)           Fees.  The Company shall reimburse Red Beard Holdings, LLC (“Red
Beard”), as the lead Purchaser, for all costs and expenses incurred by Red Beard
or its affiliates in connection with the transactions contemplated by the
Transaction Documents (including, without limitation, all legal fees and
disbursements in connection therewith, structuring, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence and regulatory filings in connection therewith); provided,
however, such expenses shall not exceed $15,000, which amount shall be withheld
from the Purchase Price payable by Red Beard on the Initial Investment
Date.  Such expenses shall be deemed to have been paid in full by the Company at
the Initial Investment Date.  Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Purchasers.
 
(h)           Corporate Existence.  So long as any Purchaser (or any of its
affiliates) beneficially owns any Securities, the Company shall maintain its
corporate existence, and in the event of a merger, consolidation or sale of all
or substantially all of the Company’s assets, the Company shall ensure that the
surviving or successor entity in such transaction and, if an entity different
from the successor or acquiring entity, the entity whose securities into which
the Common Stock shall become convertible or exchangeable in such transaction
(i) assumes the Company’s obligations under this Agreement and the other
Transaction Documents and the agreements and instruments entered into in
connection herewith and therewith regardless of whether or not the Company would
have had a sufficient number of shares of Common Stock authorized and available
for issuance in order to effect the conversion of all the Preferred Stock and
exercise in full of all Warrants outstanding as of the date of such transaction
and (ii) except in the event of a merger, consolidation of the Company into any
other corporation, or the sale or conveyance of all or substantially all of the
assets of the Company where the consideration consists solely of cash, the
surviving or successor entity and, if an entity different from the successor or
acquiring entity, the entity whose securities into which the Common Stock shall
become convertible or exchangeable in such transaction, is a publicly traded
corporation whose common stock is listed for trading on NASDAQ or the NYSE MKT.

 
 
-19-

--------------------------------------------------------------------------------

 


(i)           No Integrated Offerings.  The Company shall not make any offers or
sales of any security (other than the Securities and the Preferred Stock
issuable in connection with the Exchange Agreement) under circumstances that
would require registration of the Securities being offered or sold hereunder
under the Securities Act or cause this offering of the Securities to be
integrated with any other offering of securities by the Company for purposes of
any stockholder approval provision applicable to the Company or its securities.
 
(j)           Legal Compliance.  The Company shall conduct its business and the
business of its Subsidiaries in compliance with all laws, ordinances or
regulations of governmental entities applicable to such businesses, except where
the failure to do so would not have a Material Adverse Effect.
 
5.           TRANSFER AGENT INSTRUCTIONS.
 
(a)           Upon conversion of the Preferred Stock or exercise of the Warrants
by any person, (i) if the DTC Transfer Conditions (as defined below) are
satisfied, the Company shall cause its transfer agent to electronically transmit
all Conversion Shares and Warrant Shares by crediting the account of the
Purchaser or its nominee with the Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission system; or (ii) if the DTC Transfer
Conditions are not satisfied, the Company shall issue and deliver, or instruct
its transfer agent to issue and deliver, certificates (subject to the legend and
other applicable provisions hereof and the Certificate of Designation and
Warrants), registered in the name of such person its nominee, physical
certificates representing the Conversion Shares and Warrant Shares, as
applicable.  Even if the DTC Transfer Conditions are satisfied, any person
effecting a conversion of Preferred Stock or exercising Warrants may instruct
the Company to deliver to such person or its nominee physical certificates
representing the Conversion Shares and Warrant Shares, as applicable, in lieu of
delivering such shares by way of DTC Transfer.  For purposes of this Agreement,
“DTC Transfer Conditions” means that (A) the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer program and (B) the
certificates for the Conversion Shares or Warrant Shares required to be
delivered do not bear a legend and the person effecting such conversion or
exercise is not then required to return such certificate for the placement of a
legend thereon.
 
(b)           The Company warrants that no instruction other than such
instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(g) hereof in the case of the transfer of the Conversion
Shares or Warrant Shares prior to registration of the Conversion Shares and
Warrant Shares under the Securities Act or without an exemption therefrom, shall
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement.  Nothing in this Section shall affect
in any way the Purchasers’ obligations and agreement set forth in Section 2(g)
hereof to resell the Securities pursuant to an effective registration statement
or under an exemption from the registration requirements of applicable
securities law.
 
 
 
-20-

--------------------------------------------------------------------------------

 


(c)           If any Purchaser provides the Company and the transfer agent with
an opinion of counsel, which opinion of counsel shall be in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from registration, or any Purchaser provides the
Company with reasonable assurances that such Securities may be sold under Rule
144, the Company shall permit the transfer and, in the case of the Conversion
Shares and Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by the
Purchasers.
 
6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Preferred Stock
and Warrants to each Purchaser is subject to the satisfaction, on or before each
Investment Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:


(a)           Each Purchaser shall have executed such Purchaser’s Execution Page
to this Agreement and each other Transaction Document to which such Purchaser is
a party and delivered the same to the Company.
 
(b)           Each Purchaser shall have delivered the full amount of such
Purchaser’s applicable Purchase Price for such Investment Date in accordance
with Section 1(b) hereof.
 
(c)           The representations and warranties of each Purchaser shall be true
and correct as of the date when made and the applicable Investment Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties shall be true and
correct as of such date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser on or prior to such Investment Date.
 
(d)           No statute, rule, regulation, executive order, decree, ruling,
injunction, action or proceeding shall have been enacted, entered, promulgated
or endorsed by any court or governmental authority of competent jurisdiction or
any self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
7.           CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.
 
The obligation of each Purchaser hereunder to purchase the Preferred Stock and
Warrants on each Investment Date is subject to the satisfaction of each of the
following conditions, provided that such conditions are for each Purchaser’s
individual and sole benefit and may be waived by such Purchaser at any time in
such Purchaser’s sole discretion:


(a)           The Company shall have executed such Purchaser’s Execution Page to
this Agreement and each other Transaction Document to which the Company is a
party and delivered executed originals of the same to such Purchaser.

 
 
-21-

--------------------------------------------------------------------------------

 


(b)           All consents, approvals and waivers required for the consummation
of the transactions contemplated hereby shall have been obtained.
 
(c)           The Company shall have delivered to such Purchaser duly executed
certificates representing the Preferred Stock and Warrants for the number of
shares of Preferred Stock and Warrants being purchased by such Purchaser on each
respective Investment Date, registered in such Purchaser’s name.
 
(d)           The Common Stock shall be authorized for quotation and listed on
the OTCQB and trading in the Common Stock (or on the OTCQB generally) shall not
have been suspended by the SEC or the OTCQB.
 
(e)           The representations and warranties of the Company shall be true
and correct as of the date when made and as of each Investment Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which representations and warranties shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company on or
prior to such Investment Date.  In connection with the issuance of the
Securities on each Investment Date, such Purchaser shall have received a
certificate, executed by the Chief Executive Officer of the Company after
reasonable investigation, dated as of such Investment Date to the foregoing
effect and as to such other matters as may reasonably be requested by such
Purchaser.
 
(f)           No statute, rule, regulation, executive order, decree, ruling,
injunction, action or proceeding shall have been enacted, entered, promulgated
or endorsed by any court or governmental authority of competent jurisdiction or
any self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.
 
(g)           Such Purchaser shall have received an opinion of the Company’s
counsel, dated as of the Initial Investment Date, in substantially the form
attached hereto as Exhibit F.
 


(h)           There shall have been no material adverse changes and no material
adverse developments in the business, properties, operations, prospects,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, since the date hereof, and no information that
is materially adverse to the Company and of which such Purchaser is not
currently aware shall come to the attention of such Purchaser.
 
(i)           Such Purchaser shall have received a copy of resolutions, duly
adopted by the Board of Directors of the Company, which shall be in full force
and effect at the time of each Investment Date, authorizing the execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby and thereby, certified as such by the Secretary or Assistant
Secretary of the Company on or before the Initial Investment Date, and such
other documents they reasonably request in connection with the issuance of the
Securities on any Investment Date.
 
 
 
-22-

--------------------------------------------------------------------------------

 


8.           GOVERNING LAW; MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts made and to be performed in the State of California.  The Company
and each Purchaser irrevocably consent to the exclusive jurisdiction of the
United States federal courts and the state courts located in the County of
Orange, State of California, in any suit or proceeding based on or arising under
this Agreement and irrevocably agree that all claims in respect of such suit or
proceeding may be determined in such courts. The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding.  Nothing herein shall affect
the right of any Purchaser to serve process in any other manner permitted by
law.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(b)           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission or electronic
mail of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.
 
(c)           Construction.  Whenever the context requires, the gender of any
word used in this Agreement includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural.  Unless the context
otherwise requires, all references to articles and sections refer to articles
and sections of this Agreement, and all references to schedules are to schedules
attached hereto, each of which is made a part hereof for all purposes.  The
descriptive head­ings of the several articles and sections of this Agreement are
inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.
 
(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents (including any schedules and exhibits hereto and thereto)
contain the entire understanding of the Purchasers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchasers make any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement, and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
Purchaser.

 
 
-23-

--------------------------------------------------------------------------------

 


(f)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally, by responsible overnight carrier or
by confirmed facsimile, and shall be effective five days after being placed in
the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party.  The initial addresses for such communications shall
be as follows, and each party shall provide notice to the other parties of any
change in such party’s address:


  (i)         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)        
If to the Company:
 
True Drinks Holdings, Inc.
18552 MacArthur Boulevard, Suite 325
Irvine, CA 92612
Telephone: (949) 203-3500
Attention: Chief Financial Officer
 
with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:
 
Disclosure Law Group LLP
600 West Broadway, Suite 700
San Diego, CA 92101
Telephone: (619) 795-1134
Facsimile: (619) 330-2101
Attention:  Daniel W. Rumsey, Esq.
 
 If to any Purchasers, to the address set forth under such Purchaser’s name on
the Execution Page hereto executed by such Purchaser.








(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Except as
provided herein, the Company shall not assign this Agreement or any rights or
obligations hereunder.  Any Purchaser may assign or transfer the Securities
pursuant to the terms of this Agreement and of such Securities.  Any Purchaser
may assign such Purchaser’s rights hereunder or thereunder to any other person
or entity, except for direct competitors of the Company or persons or entities
that have publicly announced plans to compete directly with the Company.  In
addition, and notwithstanding anything to the contrary contained in this
Agreement or the other Transaction Documents, the Securities may be pledged and
all rights of any Purchaser under this Agreement or any other Transaction
Document may be assigned, without further consent of the Company, to a bona fide
pledgee in connection with such Purchaser’s margin or brokerage account.
 
(h)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 

 
 
-24-

--------------------------------------------------------------------------------

 
 
(i)           Survival.  The representations and warranties of the Company and
the agreements and covenants set forth in Sections 2, 3, 4, 6 and 7 hereof shall
survive each of the Investment Dates notwithstanding any due diligence
investigation conducted by or on behalf of any Purchaser.  Moreover, none of the
representations and warranties made by the Company herein shall act as a waiver
of any rights or remedies any Purchaser may have under applicable U.S. federal
or state securities laws.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification.  In consideration of each Purchaser’s execution
and delivery of this Agreement and the other Transaction Documents and purchase
of the Securities hereunder, and in addition to all of the Company’s other
obligations under this Agreement and the other Transaction Documents, from and
after each of the Investment Dates, the Company shall defend, protect, indemnify
and hold harmless each Purchaser and each other holder of the Securities and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives, including, without limitation, those retained in connection
with the transactions contemplated by this Agreement (collectively, the
“Indemnitees”), from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, any other Transaction Document or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, any other Transaction Document or any other certificate, instrument
or document contemplated hereby or thereby or (iii) any cause of action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (A) the execution, delivery, performance or enforcement
of this Agreement, any other Transaction Document or any other certificate,
instrument or document contemplated hereby or thereby, (B) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance and sale of the Securities, or (C) the status of such
Purchaser or holder of the Securities as an investor in the Company. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
 
 
 
-25-

--------------------------------------------------------------------------------

 


(l)           Joint Participation in Drafting.  Each party to this Agreement has
participated in the negotiation and drafting of this Agreement and the other
Transaction Documents.  As such, the language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.
 
(m)           Knowledge.  As used in this Agreement, the term “knowledge” of any
person or entity shall mean and include (i) with respect to the Company, the
actual knowledge of any of the Company’s officers or directors and (ii) that
knowledge which a reasonably prudent business person could have obtained in the
management of his or her business affairs after making due inquiry and
exercising due diligence which a prudent business person should have made or
exercised, as applicable, with respect thereto.
 
(n)           Exculpation Among Purchasers.  The Company acknowledges that the
obligations of each Purchaser under this Agreement and each of the other
Transaction Documents are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under the Transaction
Documents.  Each Purchaser acknowledges that it has independently evaluated the
merits of the transactions contemplated by this Agreement and the other
Transaction Documents, that it has independently determined to enter into the
transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Purchaser, and that it is not acting in
concert with any other Purchaser in making its purchase of securities hereunder
or in monitoring its investment in the Company.  The Purchasers and, to its
knowledge, the Company agree that the no action taken by any Purchaser pursuant
hereto or to the other Transaction Documents shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or would deem such Purchasers to be members of a “group” for purposes of
Section 13(d) of the Exchange Act, and the Purchasers have not agreed to act
together for the purpose of acquiring, holding, voting or disposing of equity
securities of the Company.  The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.  The
Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Purchasers are in any way
acting in concert or as a “group” for purposes of Section 13(d) of the Exchange
Act with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.  Each Purchaser acknowledges that it has been represented by
its own separate legal counsel in their review and negotiation of the
Transaction Documents.
 
(o)           Business Days and Trading Days.  For purposes of this Agreement,
the term “business day” means any day other than a Saturday or Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close, and the term “trading
day” means any day on which the OTCQB or, if the Common Stock is not then traded
on the OTCQB, the principal national securities exchange, automated quotation
system or other trading market where the Common Stock is then listed, quoted or
traded, is open for trading.


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 
 
-26-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed as of the date first above written.


TRUE DRINKS HOLDINGS, INC.




By:                                                                        
                                                                           
Name:                                                                     
Title:                                                                       


PURCHASER:




(Print or Type Name of Purchaser)


By:                                                                          
Name:                                                                   
Title:                                                                     


ADDRESS:                                                                                     
                                                                                     
                                                                                     

  Telephone:                                                                  
     
Facsimile:                                                                          
Attention:                                                                         
 

 
AGGREGATE SUBSCRIPTION AMOUNT:


Initial Investment Date:


Number of shares of Preferred
Stock:                                                                                                           
Number of Warrants: ___________________________________
Purchase Price ($______ per share of Preferred
Stock):                                                                                                                     


Second Investment Date:


Number of shares of Preferred
Stock:                                                                                                           
Number of Warrants: ___________________________________
Purchase Price ($______ per share of Preferred
Stock):                                                                                                                     


Final Investment Date (if any):


Number of shares of Preferred
Stock:                                                                                                           
Number of Warrants: ___________________________________
Purchase Price ($______ per share of Preferred
Stock):                                                                                                                     
 
 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

-27-

--------------------------------------------------------------------------------



